This is an action for actionable negligence, brought by plaintiff against defendants. The issues submitted to the jury and their answers thereto were as follows:
"1. Was the plaintiff Dr. Frank H. Robinson injured in his person and property by the negligence of the defendants Biltmore Dairy Farms, Inc., and Charles Lane, as alleged in the complaint? Ans.: `No.'
"2. If so, did the plaintiff Dr. Frank H. Robinson, by his own negligence, contribute to his injury, as alleged in the answer? Ans.: ........
"3. What damages, if any, is the plaintiff Dr. Frank H. Robinson entitled to recover of the defendants Biltmore Dairy Farms, Inc., and Charles Lane for injury to his person? Ans.: ........."
"4. What damages, if any, is the plaintiff Dr. Frank H. Robinson entitled to recover of the defendants Biltmore Dairy Farms, Inc., and Charles Lane, for injury to his property? Ans.: ......."
On the verdict the court below rendered judgment for defendants. The plaintiff made certain exceptions and assignments of error and appealed to the Supreme Court.
From the argument of counsel and on the entire record, we can find no prejudicial or reversible error. The jury has answered the issue in favor of defendants. The court below, in an able and clear charge (consisting of 36 pages), gave the law applicable to the facts. In the judgment of the court below we find
No error. *Page 835